Citation Nr: 1325771	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  07-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip.  

3.  Entitlement to an effective date earlier than April 1, 2010, for the grant of service connection for acne vulgaris and scarring of the face and head.  

4.  Entitlement to an effective date earlier than October 28, 2005, for the grant of service connection for degenerative joint disease of the left hip.  

5.  Entitlement to an effective date earlier than October 28, 2005, for the grant of service connection for narrowing of the L4-S1 disc space.  

6.  Entitlement to an effective date earlier than April 1, 2010, for the grant of a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to an effective date earlier than April 1, 2010, for the establishment of eligibility to Dependents' Educational Assistance (DEA).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2006 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a January 2013 rating decision of the VA Appeal Management Center (AMC).  

In July 2012, the Veteran appeared at the RO and testified at a hearing conducted by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

During the pendency of the current appeal, the Veteran has appealed various other claims.  There was an RO decision reducing the ratings for his bilateral knee arthritis, but the ratings were restored in an October 2011 rating decision.  After he was issued a statement of the case in August 2010, the Veteran did not perfect his appeal with regard to the issues of an earlier effective date for the grant of service connection for right and left knee arthritis.  In November 2011, he specified other issues that he desired to withdraw involving pes planus and disabilities of the knees, elbow, and wrists.  In January 2012, he withdrew his appeal of a claim of a higher rating for superficial scar, as a healed remnant of acne cyst.  Therefore, the above-mentioned claims are not currently before the Board.  

In September 2012, the Board granted the Veteran's petitions to reopen several previously-denied claim to establish service connection for various disabilities and remanded several service-connection claims as well as the Veteran's TDIU claim for further evidentiary development.  In the January 2013 rating decision, the AMC established service connection for acne vulgaris and scarring of the face and head (80 percent disabling, effective from April 1, 2010), degenerative joint disease of the left hip (10 percent disabling, effective from October 28, 2005), narrowing of the L4-S1 disc space (10 percent disabling, effective from October 28, 2005), TDIU (effective from April 1, 2010), and eligibility DEA (effective from April 1, 2010.  As will be further discussed in the REMAND portion, the Veteran expressed disagreement with several of these determinations; however, as the Veteran has not expressed disagreement with the evaluations assigned for his acne vulgaris and scarring of the face and head and/or narrowing of the L4-S1 disc space, those matters are not currently before the Board.  

As noted by the Board in September 2012, the issue of entitlement to service connection for a cervical spine (neck) disability has been raised by the Veteran in a January 2012 report of contact.  Since the Board did not have jurisdiction of the claim at that time, it was referred to the RO for appropriate actions.  Despite the Board's referral of this claim in September 2012, it does not appear that the RO or AMC have developed or adjudicated this matter since that time.  Further, in a May 2013 statement, the Veteran raised a claim to establish service connection for an acquired psychiatric disorder (claimed as depression and fatigue), to include as secondary to a service-connected disability, and a claim for additional compensation payable for a dependent.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, and thus, the Board does not have jurisdiction over them.  In light of above, the issues of (1) entitlement to service connection for a cervical spine (neck) disability, (2) entitlement to service connection for an acquired psychiatric disorder (claimed as depression and fatigue), to include as secondary to a service-connected disability, and (3) entitlement to additional compensation payable for a dependent, are referred to the AOJ for appropriate actions.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the complete record, the Board concludes that the Veteran's claims must be remanded for further evidentiary and procedural development.  

Right Hip

In September 2012, the submitted evidence directly to the Board, and the envelope reflected that the Veteran recently relocated.  Indeed, the Board's September 2012 decision and remand and the AMC January 2013 rating decision were sent to the Veteran at his new mailing address.  These new document were not returned to their senders.  However, the AMC's April 2013 Supplemental Statement of the Case (SSOC) was returned to the AMC marked as "return to sender," and the sticker from the United States Postal Service noted the Veteran's new address, but indicated that the time to forward his mail had expired.  In light of above, it appears that the Veteran did not receive the AMC's April 2013 readjudication of his claim to establish service connection for a right hip disability.  Accordingly, this claim must be remanded again so that the Veteran may be provided with a copy of the April 2013 SSOC as per the Board September 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

On remand, the AMC should verify the Veteran's current address before dispatching a copy of the April 2013 Supplemental Statement of the Case.  

Claims for an increased evaluation and earlier effective dates

As noted in the Introduction, in the January 2013 rating decision, the RO granted several of the Veteran's claims.  However, in a May 2013 statement, the Veteran expressed disagreement with (1) the initial evaluation assigned for degenerative joint disease of the left hip, (2) the effective date assigned for the grant of service connection for acne vulgaris and scarring of the face and head, (3) the effective date assigned for the grant of service connection for degenerative joint disease of the left hip, (4) the effective date assigned for the grant of service connection for narrowing of the L4-S1 disc space, (5) the effective date assigned for the award of TDIU, and (5) the effective date assigned for establishment of eligibility to DEA.  

The filing of a notice of disagreement places a claim in appellate status.  38 C.F.R. §§ 19.9, 19.29 (2012).  Therefore, the failure to issue a Statement of the Case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of remanding these issues is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the claims should be returned to the Board only if the Veteran perfects his appeal in a timely manner.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should verify the Veteran's current address.

2.  After verifying the Veteran's current address, provide the him and his representative a Statement of the Case addressing the issues of (1) entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip, (2) entitlement to an effective date earlier than April 1, 2010, for the grant of service connection for acne vulgaris and scarring of the face and head, (3) entitlement to an effective date earlier than October 28, 2005, for the grant of service connection for degenerative joint disease of the left hip, (4) entitlement to an effective date earlier than October 28, 2005, for the grant of service connection for narrowing of the L4-S1 disc space, (5) entitlement to an effective date earlier than April 1, 2010, for the grant of TDIU, and (6) entitlement to an effective date earlier than April 1, 2010, for the establishment of eligibility to DEA.  The Statement of the Case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the Statement of the Case unless he perfects his appeal.

3.  Thereafter, provide the Veteran, at his current address, and his representative with a copy of the April 2013 Supplemental Statement of the Case which readjudicated his claim to establish service connection for a right hip disability.  An appropriate period of time should be allowed for response.  Thereafter, the claim must be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



